DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are presented for examination. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,728,325. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent No. 10,728,325
Instant Application: 17/409,547
An agent server device configured to collect measurements from different geographic locations within a Region Of Interest (ROI) by providing lifecycle management for a remotely-operational client agent including local retention of data accumulated by the client agent, the agent server device comprising:
An agent server device configured to collect measurements from different geographic locations within a Region Of Interest (ROI) and derive data based on content of the measurements, the agent server device comprising:
a memory device configured to store instructions; and 
a memory device configured to store instructions; and
a processing device configured to execute the instructions stored in the memory device to:
a processing device configured to execute the instructions stored in the memory device to:
identify candidate remote mobile devices near a boundary of the ROI;
identify a candidate remote mobile device near a boundary of the ROI,
distribute an instance of the client agent to a remote mobile device of the candidate remote mobile devices following an ingress of the remote mobile device into the ROI to utilize one or more sensors of the remote mobile device to collect at least one of the measurements; and
wherein the candidate remote mobile device is configured to run an instance of a client agent distributed by the agent server that facilitates one or more sensors of the remote mobile device to collect at least one of the measurements; and
following distribution of the instance of the client agent to the remote mobile device, request migration of data collected by the instance of the client agent from the remote mobile device to the agent server device prior to any egress of the remote mobile device from the ROI.
receive data collected by the instance of the client agent using the one or more sensors of the remote mobile device;

and derive the data based at least in part on the received data.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 6, 2022